Citation Nr: 0907293	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-17 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, and if so, whether service connection 
is warranted for this claimed disability.

2.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
tinnitus, and if so, whether service connection is warranted 
for this claimed disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Chicago, Illinois.  The issues before the Board today 
were remanded in January 2008 for further procedural 
development.  As discussed below, the Board finds that there 
was substantial compliance with its remand; thus, the Board 
may proceed with a decision at this time.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A May 1996 rating decision denied the Veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The Veteran was notified of his appellate 
rights, but did not file a notice of disagreement.

2.  With respect to the Veteran's request to reopen his 
previously denied claim of entitlement to service connection 
for bilateral hearing loss, evidence received since the May 
1996 rating decision is cumulative of the evidence of record 
at the time of this denial and does not relate to an 
unestablished fact necessary to substantiate the claim.

3.  With respect to the Veteran's request to reopen his 
previously denied claim of entitlement to service connection 
for tinnitus, evidence received since the May 1996 rating 
decision is not cumulative of the evidence of record at the 
time of this denial and relates to an unestablished fact 
necessary to substantiate the claim.

4.  The competent and credible evidence fails to demonstrate 
that the Veteran's currently manifested tinnitus is related 
to his military service, including any in-service noise 
exposure.


CONCLUSIONS OF LAW

1.  The May 1996 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for bilateral 
hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

3.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for tinnitus is 
considered reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).

4.  Tinnitus was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  An April 2008 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation, however, does not 
modify the requirements discussed above.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for 
the benefit sought.

After careful review of the claims folder, the Board finds 
that an April 2008 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the Veteran what information 
and evidence was needed to establish entitlement to his 
underlying claims to service connection for hearing loss and 
tinnitus.  It also requested that he provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  The April 2008 letter 
informed the Veteran of the evidence and information 
necessary to establish a disability rating and an effective 
date should service connection be awarded for a disability.  
See Dingess, 19 Vet. App. at 484.  Finally, in accordance 
with the Court's holding in Kent, the April 2008 VCAA letter 
provided appropriate notice regarding what constituted new 
and material evidence, and specifically informed him what 
evidence and information was necessary to reopen his 
previously disallowed claims.  

The April 2008 letter was sent to the Veteran after the April 
2004 rating decision.  However, to the extent that the notice 
was not given prior to the initial adjudication of the claim 
in accordance with Pelegrini II, the Board finds that any 
timing defect was harmless error.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) (once an error is identified as 
to any of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
claimant); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
In this regard, the April 2008 notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and an August 2008 supplemental statement of 
the case was provided to the Veteran.  See Pelegrini II, 
supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
his claims and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  In this 
regard, the Veteran's service treatment records are 
associated with the claims folder, as well as all relevant VA 
and non-VA treatment records, including records from the 
Social Security Administration.  The Veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding his claims.  The Veteran 
was afforded an examination in March 2004 for the specific 
purpose of requesting an opinion as to the etiology of his 
claimed hearing loss and tinnitus.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I. New and Material Evidence

Generally, an unappealed rating decision is final under 38 
U.S.C.A. § 7105 (West 2002).  However, a veteran may request 
that VA reopen his claim upon the receipt of 'new and 
material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  Id.  38 C.F.R. § 3.156(a) 
(2008) defines "new and material evidence" as evidence not 
previously submitted which relates to an unestablished fact 
necessary to substantiate the claim and presents the 
reasonable possibility of substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist a veteran in developing the facts 
necessary for his claim has been satisfied.

At the time of the prior final denial in these matters, as 
issued in a May 1996 RO rating decision, the evidence under 
consideration consisted of various lay statement by the 
Veteran, his service treatment and personnel records, private 
treatment records from Dr. Erickson, and a February 1996 VA 
audiological examination report.  The RO indicated in its May 
1996 denial that it was denying the Veteran's claims for 
service connection for bilateral hearing loss and tinnitus 
because the competent evidence of record failed to 
demonstrate that either of these disorders was related to his 
active duty service.  Rather, as shown by the evidence of 
record at the time of the May 1996 RO rating decision, the 
Veteran had reported an onset of hearing loss and tinnitus 
beginning around 1984, which was felt to be related to 
Meniere's disease.  See Dr. Herwig Treatment Record dated 
October 31, 1989.  

The Veteran was notified of the May 1996 rating decision and 
did not timely appeal the RO's decision; thus, it became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  In August 2003, the Veteran submitted a request to 
reopen his previously disallowed claims.  Evidence received 
since the May 1996 denial consists of more lay statements by 
the Veteran, copies of additional service personnel records, 
records from the Social Security Administration (including VA 
treatment records), treatment records from Dr. Seitz, and a 
March 2004 VA examination report.  By RO rating decision 
dated in April 2004, the RO reopened both claims and denied 
the underlying merits.  The Veteran timely appealed that 
decision and these issues are now before the Board for 
appellate review.  

Although the RO reopened the Veteran's previously disallowed 
claims, the Board notes that it is not bound by such 
decision.  The preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  

A. Bilateral Hearing Loss

With respect to the Veteran's request to reopen his 
previously disallowed claim of entitlement to service 
connection for bilateral hearing loss, the Board finds that 
the evidence submitted since the May 1996 RO rating decision, 
while new, is not material.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  The service personnel records 
submitted by the Veteran show that he was exposed to gun fire 
during service on numerous occasions.  However, none of the 
competent evidence submitted suggests that the Veteran's 
current bilateral hearing loss was incurred during service or 
within one year of service separation, or that such hearing 
loss is otherwise related to service.  Conversely, the 
treatment records from Dr. Seitz and the Social Security 
Administration reflect that the Veteran has a history of 
autoimmune hearing loss.  See, e.g., VA Otolaryngology 
Consultation Record dated September 6, 2006 (onset of right 
ear hearing loss represents an acute exacerbation of 
autoimmune inner ear disease); VA Audiology Clinical Record 
dated October 31, 2007 (Veteran has a history of asymmetrical 
sensorineural hearing loss secondary to autoimmune ear 
disease).  The Veteran was evaluated by VA in March 2004 in 
conjunction with this claim; the examiner opined that the 
Veteran's current hearing loss is not related to service, and 
that, in particular, his left ear hearing loss is not 
consistent with noise-induced hearing loss.  

The Board acknowledges the Veteran's own lay assertions that 
his hearing loss is related to in-service noise exposure.  
However, such statements are not competent evidence of a 
nexus.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   
Moreover, such evidence is duplicative of lay statements 
already of record at the time of the May 1996 denial.  Absent 
any competent evidence indicating a possible association 
between the Veteran's current hearing loss and service, the 
Veteran has not submitted evidence that raises a reasonable 
possibility of substantiating his claim.  Therefore, the 
Board must deny his request to reopen his claim of service 
connection for bilateral hearing loss.  38 C.F.R. § 3.156(a).  

B. Tinnitus

Turning to the Veteran's request to reopen his previously 
denied claim of entitlement to service connection for 
tinnitus, the Board observes that the Veteran submitted a lay 
statement in May 2005 indicating that his ears have rung ever 
since service.  See VA Form 21-4138 received March 17, 2005.  
This lay evidence was not previously of record at the time of 
the May 1996 denial; thus, it is new.  Moreover, it is 
material evidence which raises a reasonable possibility of 
substantiating the Veteran's claim for service connection for 
tinnitus.  In this regard, the Court has determined that, 
particularly with respect to claims for tinnitus, a veteran 
is competent to present evidence of a diagnosis and 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  Therefore, presuming the 
credibility of these lay statements, see Justus, supra, the 
Veteran's statement that tinnitus began during service and 
has continued ever since is competent evidence tending to 
show chronicity and continuity.  The Board therefore holds 
that the newly submitted evidence is material, and as such, 
the claim for entitlement to service connection for tinnitus 
must be reopened for full review.  38 C.F.R. § 3.156(a).

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The Veteran asserts that he is entitled to service connection 
for tinnitus as such disability had its onset during active 
duty and is the result of exposure to noise during service.  
He contends that he was struck by artillery shrapnel during 
service and exposed on a number of occasions to explosions.  
See VA Form 21-4138 received March 17, 2005.  According to 
the Veteran, this noise exposure impaired his hearing and his 
ears have rung ever since.  Id. 

Initially, the Board observes that the Veteran's service 
personnel file reflects that his military occupational 
specialty (MOS) during service was light weapons infantryman; 
his principal duty was rifleman.  The Veteran's DD-214 
indicates that he received a Combat Infantryman Badge and 
Unit Citation during service; he also submitted a copy of a 
Purple Heart awarded in January 1969.  Finally, the record 
contains an October 1968 Decree describing the Veteran's 
participation in Vietnam.  This description notes that the 
Veteran was a machine-gunner who had occasion to be involved 
in a number of firefights in which he killed numerous Viet 
Cong.  

The above evidence overwhelmingly demonstrates that the 
Veteran was routinely exposed to gun fire during service.  
Moreover, in light of the fact that such evidence establishes 
that the Veteran engaged in combat with the enemy during 
service, his own lay statements regarding in-service noise 
exposure will be accepted as sufficient evidence of in-
service acoustic trauma.  See 38 U.S.C.A. § 1154(b) (West 
2002).

However, injury during service does not, by itself, warrant 
service connection.  Rather, there must be competent evidence 
that the Veteran has a current disability that was incurred 
in service.  38 C.F.R. § 3.303.  In the present case, the 
Veteran's service treatment records are negative for any 
reference to complaints of tinnitus.  The first documented 
evidence of a diagnosis of tinnitus is a November 1989 
private treatment record in which the Veteran reported a five 
year history of episodic dizziness with tinnitus and hearing 
loss.  See Diagnostic Services Report dated November 6, 1989.  
Even with consideration of the Veteran's five year history 
reported at this examination, the first competent evidence of 
tinnitus is approximately fifteen years post-service 
separation.  See Charles, 16 Vet. App. at 374-75 (2002) (a 
veteran is competent to testify as to the presence of 
tinnitus).  Thus, the critical question in the present case 
turns upon whether the Veteran's currently manifested 
tinnitus is etiologically related to his active duty service.  
This may be shown either through continuity of symptomatology 
since service or through competent evidence of a nexus 
between his current complaints and service.  38 C.F.R. 
§ 3.303(b) (d).

According to the Veteran, tinnitus began during service and 
has continued ever since.  See VA Form 21-4138 received March 
17, 2005.  As discussed above, the Court has determined that, 
particularly with respect to claims for tinnitus, a veteran 
is competent to present evidence of a diagnosis and 
continuity of symptomatology.  See Charles, supra.  As such, 
his statement that tinnitus began during service and has 
continued ever since is competent evidence tending to show 
chronicity and continuity.  However, while this statement is 
presumed credible for the purpose of evaluating the Veteran's 
request to reopen his previously disallowed claim for service 
connection, it remains subject to a Board analysis of 
credibility when considering the underlying merits of the 
claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  
For the reasons discussed below, the Board finds the 
Veteran's assertions regarding chronicity and continuity of 
symptomatology of tinnitus since service are not credible.  

Initially, the Veteran's lay assertions of continuity of 
symptomatology are entirely uncorroborated by any objective 
evidence of chronicity or continuity of symptomatology of 
tinnitus after service.  See 38 C.F.R. § 3.303(b). 
 Specifically, there is no contemporaneous medical evidence 
of record of complaints of tinnitus for more than fifteen 
years post-service.  The Board finds the lack of 
contemporaneous corroborative evidence tends to weigh against 
the credibility of the Veteran.  However, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit), in 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), held that 
lay evidence cannot be deemed not credible "merely because 
it is unaccompanied by contemporaneous medical evidence."  
As such, the Board must cite additional reasons for 
concluding that the Veteran's statements regarding the onset 
and chronicity of his tinnitus lack credibility.  

Perhaps most notable is the fact that the record contains 
conflicting statements made by the Veteran regarding the 
onset and history of his current tinnitus.  In this regard, 
the Veteran only more recently asserted that his tinnitus has 
been present ever since service.  See VA Form 21-4138 
received March 17, 2005.  Previously, he reported an onset of 
tinnitus in the mid-1980s.  See Dr. Herwig Treatment Record 
dated October 31, 1989 (the Veteran reports a five year 
history of tinnitus); February 1996 VA Examination Report 
(the Veteran reports a gradual onset of tinnitus for the past 
ten to twelve years).  In addition to these inconsistencies 
in the record, the Board notes, as discussed herein, neither 
the Veteran's May 1969 service separation examination report, 
nor any post-service evidence, shows any indication of a 
diagnosis of tinnitus until 1989, which is approximately 
twenty years after the Veteran's active duty service.  This 
gap in the evidentiary record preponderates strongly against 
this claim on the basis of continuity of symptomatology.  See 
Mense v. Derwinski, 1 Vet. App. 354 (1991).  

Moreover, with regard to the decades-long evidentiary gap in 
this case between the Veteran's military service and the 
earliest evidence of tinnitus, the Board observes that this 
absence of evidence constitutes negative evidence tending to 
disprove the claim that the veteran had an injury in service 
which resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence). 
 Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings of tinnitus for decades 
after the period of active duty is itself evidence which 
tends to show that tinnitus did not have its onset in service 
or for many years thereafter.  See also Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability). 

The Board is sympathetic to the Veteran's own lay assertions 
that he has had tinnitus since service.  However, with 
consideration of the multiple inconsistent statements and the 
decades long evidentiary gap with no claim for compensation, 
the Board can find no plausible reason to afford any 
probative value to his more recent contention that he has had 
constant tinnitus since his active duty service.  As such, 
service connection cannot be granted on the basis of 
chronicity and continuity of symptomatology.  See 38 C.F.R. 
§ 3.303(b).  

With no competent evidence of tinnitus during service, the 
Board must therefore consider whether there is competent 
evidence that his currently manifested disability is related 
to service, including acoustic trauma.  The Veteran is not 
competent to provide evidence regarding the etiology of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, the Board is forced to rely on the competent 
medical evidence of record.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (the Board is not free to substitute its 
own judgment for that of an expert).

With regard to any evidence of a relationship between the 
Veteran's current tinnitus and military acoustic trauma, the 
record contains a March 2004 VA examination report.  The 
examiner noted the Veteran's in-service noise exposure from 
combat, as well a history of recreational hunting noise post-
service.  Additionally, the VA examiner described the medical 
evidence of record, including the lack of evidence of 
complaints of tinnitus during service.  Following a review of 
the claims file, an interview with the Veteran, and an 
examination, the examiner stated that it was his medical 
opinion that the Veteran's current tinnitus is not at least 
as likely as not due to service, including in-service 
acoustic trauma.  While acknowledging the Veteran's in-
service noise exposure, the examiner indicated that the 
Veteran's left ear tinnitus in particular is consistent with 
Meniere's disease, and not acoustic trauma.  As for the 
Veteran's claimed right ear tinnitus, the absence of any in-
service complaints during service, including at separation, 
weighed against finding a positive nexus between any current 
tinnitus and service.  

In light of the thoroughness of the March 2004 examination 
and review, the Board will afford significant probative value 
to the opinion contained therein as to the issue of whether 
the Veteran's tinnitus is related to military noise exposure.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993); Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The remaining 
competent evidence of record fails to indicate that the 
Veteran's current tinnitus is related to service.  Rather, it 
too indicates that the Veteran's current tinnitus is 
consistent with Meniere's disease.  See Dr. Herwig Treatment 
Record dated October 31, 1989.  

In the absence of any other competent medical evidence 
regarding the etiology of the Veteran's tinnitus, the 
preponderance of the competent medical evidence is against 
finding a relationship between the Veteran's currently 
diagnosed tinnitus and any military acoustic trauma.  
Although the Veteran has presented competent evidence of 
chronicity and continuity of symptomatology since service, 
the Board finds conflicting statements of record and 
contemporaneous evidence from the Veteran's military service 
which reveal no tinnitus on separation to be far more 
persuasive than the Veteran's own recent assertions to the 
effect that he had tinnitus in service.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) (contemporaneous evidence has 
greater probative value than history as reported by a 
veteran).  Such records are more reliable, in the Board's 
view, than the Veteran's unsupported assertion of events now 
four decades past.  

In sum, the competent and credible evidence of record, 
particularly the Veteran's service treatment records and the 
March 2004 VA medical opinion preponderates against a finding 
that the Veteran has tinnitus related to service or any 
incident thereof, and accordingly service connection for this 
disability must be denied.  38 U.S.C.A. §§ 1110, 5107; 38 
C.F.R. § 3.303.  


ORDER


The application to reopen the claim for service connection 
for bilateral hearing loss is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for tinnitus is reopened, 
and to this extent the claim is granted.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


